Citation Nr: 0932643	
Decision Date: 08/31/09    Archive Date: 09/04/09

DOCKET NO.  06-31 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a heart disorder, 
including secondary to service-connected anxiety 
psychoneurosis.

2.  Entitlement to an evaluation in excess of 50 percent for 
anxiety psychoneurosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from April 1958 to April 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.  In October 2007, jurisdiction of this 
case was transferred to the RO in Atlanta, Georgia, based 
upon the Veteran's change in residence.

The Veteran provided testimony at a hearing before the 
undersigned Veterans Law Judge in May 2009.  A transcript of 
this hearing has been associated with the Veteran's claims 
folder.

At his hearing before the Board, the Veteran submitted 
updated private treatment records with a waiver of RO 
adjudication.  See 38 C.F.R. § 20.1304(c) (2008) (holding 
that any additional pertinent evidence received by the Board 
that has not already been considered by the RO must be 
referred to the RO for consideration unless there has been a 
waiver of such consideration).  

During the course of his hearing, the Veteran raised an 
informal claim of entitlement a total disability rating based 
upon individual unemployability due to service-connected 
disabilities.  This issue has not been developed for 
appellate consideration and is referred to the RO for 
appropriate action.

The issue of an increased evaluation for anxiety 
psychoneurosis is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The medical evidence shows that the Veteran's current heart 
disorder, diagnosed as coronary artery disease, is aggravated 
by his service-connected anxiety psychoneurosis.


CONCLUSION OF LAW

Coronary artery disease is aggravated by service-connected 
anxiety psychoneurosis.  38 U.S.C.A. §§ 1110, 1131, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2008).  As mentioned above, the Board is granting in full 
the benefit sought on appeal.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either 
the duty to notify or the duty to assist, such error was 
harmless and need not be further considered.  

Service connection may be granted for disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection for certain chronic diseases, 
including cardiovascular-renal disease and hypertension, will 
be presumed if they are manifest to a compensable degree 
within the year after active service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  In addition, 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Service connection may also be established on a secondary 
basis for a disability that is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary 
basis requires evidence sufficient to show (1) that a current 
disability exists; and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).

Service connection is currently in effect for the following 
disabilities: chronic anxiety psychoneurosis, rated as 50 
percent disabling; tinnitus, rated 10 percent disabling; and 
bilateral hearing loss, rated 0 percent disabling.

Initially, the Board finds that the evidence of record does 
not support the Veteran's claim of service connection for 
heart disorder on a direct basis.  A review of the Veteran's 
service medical records was silent as to any diagnosis of a 
chronic heart condition.  The report of a June 1977 
electrocardiogram revealed findings within normal limits.  
His June 1977 retirement examination noted that his heart and 
vascular system were normal.  

While the Veteran has reported ongoing heart trouble since 
his discharge from the service, a lay person can not provide 
competent evidence by his statements alone that the 
observable symptoms are manifestations of chronic pathology 
or diagnosed disability.  Savage v. Gober, 10 Vet. App. 488, 
495-98 (1997).  Following his discharge from the service, the 
first competent diagnosis of a heart disorder is not shown 
until April 2000, over twenty-one years after his discharge 
from the service. Mense v. Derwinski, 1 Vet. App. 354, 356 
(1991) (holding that VA did not err in denying service 
connection when the Veteran failed to provide evidence which 
demonstrated continuity of symptomatology, and failed to 
account for the lengthy time period for which there is no 
clinical documentation of his low back condition).  Moreover, 
there is no competent evidence of record linking the 
Veteran's current heart disorder to his military service.  
Accordingly, service connection for a heart disorder on a 
direct basis is not warranted.

However, the totality of the evidence of record supports the 
Veteran's claim of entitlement to service connection for a 
heart disorder, secondary to service-connected anxiety 
psychoneurosis.  

As noted above, the Veteran has been diagnosed with coronary 
artery disease.  In support of his claim, the Veteran 
submitted a November 2007 medical opinion letter from R.W., 
M.D.  In the letter, Dr. W. noted that the Veteran was first 
diagnosed with coronary artery disease by a cardiac 
catheterization in June 2000, and that he had treated the 
Veteran for this condition since that time.  Dr. W. stated:

[The Veteran's] long-standing 
hypertension as well as his anxiety 
indeed contributed to his development of 
coronary artery disease which was not 
discovered until June 2000.  Anxiety can 
hasten this process as it can cause a 
high catecholamine state and worsened 
[sic] hypertension, causing progression 
of coronary artery disease.  
 
See 38 C.F.R. § 3.310(a); Allen, 7 Vet. App. 439.  Given the 
lack of any evidence to the contrary with respect to the 
issue of aggravation, service connection for a coronary 
artery disease is warranted on a secondary basis.  In 
reaching this conclusion, the Board may only consider 
independent medical evidence of record to support its 
findings and cannot render its own medical conclusions.  
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  


ORDER

Service connection for coronary artery disease, secondary to 
service-connected anxiety psychoneurosis, is granted.


REMAND

The Veteran is seeking an increased disability rating in 
excess of 50 percent for his service-connected anxiety 
psychoneurosis.

After reviewing his claims folder, the Board finds there is a 
further duty to assist the Veteran with his claim herein.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  

A.  Additional Notice Required

The United States Court of Appeals for Veterans Claims has 
recently held that 38 U.S.C.A. § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  Further, if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
VA to obtain) that are relevant to establishing entitlement 
to increased compensation.  Id. 

After reviewing the Veteran's claims folder, the Board finds 
that the notice provided to the Veteran in this case fails to 
meet the requirements outlined in Vazquez-Flores.  As such, 
the RO must issue corrective notice to the Veteran herein.

B.  Duty to Assist

Given the passage of time in this matter, the Board finds 
that the Veteran's recent treatment records should be 
obtained, and that he should be scheduled for a VA 
examination to ascertain the current severity of his service-
connected anxiety psychoneurosis.  See Green v. Derwinski, 1 
Vet. App. 121, 124 (1991) (holding that VA's statutory duty 
to assist includes a thorough and contemporaneous medical 
examination).  In making this determination, the Board notes 
that the medical evidence of record relating to the Veteran's 
psychiatric disorder is essentially limited to a single VA 
psychiatric examination performed back in July 2005.  This 
examination report, when considered along with the other 
evidence of record, fails to provide a clear picture as to 
the current severity of the Veteran's service-connected 
anxiety psychoneurosis.

Accordingly, the case is remanded for the following action:

1.  The RO must provide the Veteran and 
his representative with corrective notice 
that meets the requirements set out in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), including notice that the Veteran 
must provide or request that VA obtain, 
medical or lay evidence demonstrating a 
worsening or increase in severity of the 
disability and the consequent effect on 
employment and daily life; notice of the 
specific requirements of the pertinent 
diagnostic codes; notice of the 
assignment of disability evaluations and 
effective dates; and notice of the types 
of evidence available to establish 
entitlement to an increased evaluation. 
See  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b):

2.  The RO must request that the Veteran 
identify all VA and non-VA medical 
providers who have treated him for 
anxiety psychoneurosis since February 
2005.  The RO must then obtain copies of 
the related medical records that are not 
already in the claims folder.  All 
attempts to secure this evidence must be 
documented in the claims file by the RO.  
If, after making reasonable efforts to 
obtain named records the RO is unable to 
secure same, the RO must notify the 
Veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claim.  The 
Veteran must then be given an opportunity 
to respond.  

3.  The Veteran should be afforded the 
appropriate VA psychiatric examination to 
determine the current severity of his 
service-connected anxiety psychoneurosis.  
The claims folder must be made available 
to and reviewed by the examiner in 
conjunction with the examination.  The 
examiner must provide accurate and fully 
descriptive assessments of all 
psychiatric symptoms.  The examiner must 
comment upon the presence or absence, and 
the frequency or severity of the 
following symptoms:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g. retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation or 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships; suicidal ideation; 
obsessional rituals which interfere with 
routine activities; intermittently 
illogical, obscure, or irrelevant speech; 
near-continuous panic or depression 
affecting the ability to function 
independently, appropriately, or 
effectively; impaired impulse control 
(such as unprovoked irritability with 
periods of violence); spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or a worklike setting); 
inability to establish and maintain 
effective relationships; gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal person hygiene); 
disorientation to time or place; and 
memory loss for names of close relatives, 
own occupation, or own name.  The 
examiner must also enter a complete 
multiaxial evaluation, and assign a 
Global Assessment of Functioning score 
together with an explanation of what the 
score represents in terms of the 
Veteran's psychological, social, and 
occupational functioning.  The examiner 
must also elicit from the Veteran and 
record for clinical purposes, a full work 
and educational history.  Based on the 
review of the claims file, the examiner 
must provide an opinion as to whether the 
Veteran is unable to obtain or retain 
employment due only to his anxiety 
psychoneurosis.  A complete rationale for 
any opinions expressed must be given.  
The report must be typed.

4.  The RO must notify the Veteran that 
it is his responsibility to report for 
any scheduled examination and to 
cooperate in the development of the 
claim, and that the consequences for 
failure to report for a VA examination 
without good cause may include denial of 
the claim.  38 C.F.R. §§ 3.158, 3.655 
(2008).  In the event that the Veteran 
does not report for any scheduled 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.

5.  The examination reports must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in 
any manner, the RO must implement 
corrective procedures.

6.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the RO must then re-
adjudicate the issue on appeal.  If the 
benefit sought on appeal remains denied, 
the Veteran and his representative must be 
furnished a supplemental statement of the 
case and be given the opportunity to 
respond thereto.  The appeal must then be 
returned to the Board for appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


